DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 13, and 14, it is unclear what is meant by “based upon a system of equations applying Stefan-Boltzmann’s law”. No equations applying Stefan-Boltzmann’s law appear to be recited.
With respect to claim 1, it is unclear what is meant by “expected measured temperature values” or “expected object measured temperatures”. It is unclear what is “expected” and if this is meant to refer 
With respect to claim 2, it is unclear what is meant by “to generate a received power value”. A received power value is already received by the sensor, so it is not clear how the vector can generate this value.
With respect to claim 3, it is unclear how a received power value is “applied” to a series of temporary values of the first vector. Further, this phrasing is unclear, as the received power value is generated by the first vector and subsequently used to as a compensation factor on the same first vector values.
With respect to claim 4, it is unclear what is meant by “is subtraction of α0Ta4”. Further, ”Ta4” has not been defined.
With respect to claim 5, it is unclear how “a second compensation factor” is “applied”.
With respect to claim 6, it is unclear what is meant to be multiplied by the expression “(1 + KsTa(Ta-25))”. Further, as this phrasing does not equate to any value, it is not clear what this formula is meant to represent or calculate.
With respect to claim 8, it is unclear what is being calculated by the expression “1 + KsTo(To – Toi)”, as this expression does not equate to a 
Claims 7 and 9-12 are rejected for reasons of dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hutcherson (US 7,407,323 B2).
With respect to claims 1-4 and 10-14, (in view of the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph above), Hutcherson discloses: a method of measuring a temperature using a measurement value for an object to be measured (T0) and an ambient A), the method comprising pre-calculating a first vector of a series of values proportional to received power based upon respective temperature values and in respect of a predetermined range of generic temperatures (determining a temperature sensor voltage output corresponding to a temperature, abstract); pre-calculating a second vector of a series of sensitivity characteristic values based upon a predetermined range of object measured temperatures (measurement of sensitivity coefficient S, Equation 3), using the first vector and the second vector to generate a temporary vector of a series of values limited to the ambient temperature value to solve a system of equations in respect of the measurement value for the object, thereby determining a temperature for the object from the measurement value (generating a look-up table and calculating T0, column 4, lines 15-67).
With further respect to claim 13 and 14, Hutcherson discloses an object measurement sensor (102) and an ambient temperature sensor (106, See Fig. 1).
With respect to claim 2, Hutcherson discloses generation of a received power value based upon an ambient temperature value (output voltage from thermopile, Equation 2).
With respect to claims 3 and 4, Hutcherson discloses applying the received power value as a compensation factor to account for ambient A4 (Equation 2, TAB, wherein B = approximately 4 and is multiplied by a sensitivity value S).
With respect to claims 10-12, Hutcherson discloses the generation of a look-up table employing the first and second vectors (generating a look-up table and calculating T0, column 4, lines 15-67).
Allowable Subject Matter
Claims 5-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 5-7 and 9, the cited prior art does not appear to disclose the claimed steps of updating the ambient temperature compensated series of temporary values by applying a second compensation factor based upon the ambient temperature value thereto to provide compensation for one or more physical characteristics of an ambient temperature sensor used to generate the ambient temperature value.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	15 November 2021